Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Objections
Claims 5, 8, 10, 15 and 18 objected to because of the following informalities:  The aforementioned claims make reference to first and second gears.  However, the Specification refers to these same gears as an actuation gear and a conduit gear.  For consistency, the claims should be amended to reflect the language of the Specification.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:  
There is no designation for the markings in the specifications.  
Paragraphs 30 and 31 use numeral 32 to designate both an outlet and a spring.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12–13 and 18–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim, 6 (Lines 2 and 4), claim 12 (Lines 2 and 4) and claim 19 (Lines 2 and 4) refer to an “arm.”  However, the Specification discussed an “indicator arm” and a “flexible arms.”  The claims should be amended to reflect the specific arm being claimed.
Claim 10 (Lines 1–2) and 18 (Lines 1–2) reads “wherein the second gear is located between the adjustment plate axis and the outlet.”  This language is unclear.  Typically an element, in this case the second gear, lies or along, etc. and axis.  Additionally, an element can be located between on, between, etc. another element.  Applicant needs to clarify where this language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–12 and 14–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (US PGPub 20150253781 A1) in view of Goldberg (USPN 3065950)
Regarding Claim 1, Ashton discloses an airflow valve comprising: a housing (12) defining an inlet (14), an outlet (16), and a conduit (18) between the inlet and the outlet; an adjustment plate (46) located in the conduit and configured to rotate about an adjustment plate axis (42), wherein the adjustment plate extends from the adjustment plate axis toward the outlet; a valve plate (30) located in the conduit and configured to rotate, separately from the adjustment plate (Para. 28), about a valve plate axis (36), wherein the valve plate comprises a first portion (70) extending from the valve plate axis toward the inlet and a second portion (72) extending from the valve plate axis toward the outlet; a spring (62) biasing the valve plate to a home position relative to the adjustment plate, but does not disclose an actuator fixed relative to the adjustment plate and comprising an actuator shaft that is rotatable in response to an input signal, wherein the actuator shaft is coupled to an interior surface of the conduit.
Goldberg teaches an actuator (21) fixed to a plate in order to efficiently operate the valve by having the ability to mechanically control the valve.  Col. 1, Lines 51–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the adjustment plate of Ashton with an actuator as taught by Goldberg in order to efficiently operate the valve by having the ability to mechanically control the valve.
Per the Ashton-Goldberg combination, Goldberg’s actuation stem (20), including the gear teeth, is located on Ashton’s adjustment plate element slot (44).  Additionally, Goldberg’s toothed portion of the gearing is located in Ashton’s element slot so that the actuation stem can function.  Goldberg’s elements in Fig.1 that are used to actuate the adjustment plate are also located on Goldberg. 
The Ashton-Goldberg combination teaches an actuator fixed relative to the adjustment plate (Ashton, 46) and comprising an actuator shaft (Ashton, 156), wherein the actuator shaft is coupled to an interior surface of the conduit.  The  Ashton-Goldberg combination does not explicitly disclose the actuator shaft rotatable in response to an input signal.
It would have been obvious to one having ordinary skill in the art before the time of filing to actuate the actuator shaft in response to an input signal since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).  Ashton’s valve can be operated both manually or automatically.  Only two options exist when operating automatically, hardwire or wirelessly.  Because there are a finite number of options to actuate a valve, one of ordinary skill in the art would know that wireless actuation was available. 
Regarding Claims 2, 9 and 16, the Ashton-Goldberg combination teaches the actuator is electrically powered.  Ashton teaches the use of a controller.  Ashton Para. 54
Regarding Claim 3, the Ashton-Goldberg combination teaches the actuator is located in the conduit and is displaced from the adjustment plate axis.  Please see the description of the location of the actuator in claim 1.
Regarding Claims 4, 11 and 17, the Ashton-Goldberg combination teaches the actuator is attached to a face of the adjustment plate oriented toward the outlet and is displaced from the adjustment plate axis.  Ashton Fig. 14.
Regarding Claim 5, the Ashton-Goldberg combination teaches a first gear (Goldberg 20) fixed relative to the actuator shaft (Goldberg 156); and-21 -21100268Atty. Docket No. 008256.00027 a second gear (Goldberg 23a) fixed relative to the conduit, wherein the actuator shaft is coupled to the interior surface of the conduit via the first gear and the second gear.  Please see the description of the location of the actuator in claim 1.
Regarding Claims 6, 12 and 19, the Ashton-Goldberg combination teaches an arm (Ashton 150), fixed relative to the adjustment plate, extending from the adjustment plate axis toward the inlet; and an indicator gauge (Ashton 124), located under a distal end of the arm, comprising a plurality of markings (Ashton Fig. 10) indicating settings of the airflow valve.  
Regarding Claim 7, the Ashton-Goldberg combination teaches the actuator shaft is coupled to the interior surface of the conduit at a location between the adjustment plate axis and the outlet.  Please see the description of the location of the actuator in claim 1.
Regarding Claim(s) 8, the structural limitation of the apparatus described in the claim is recited in claims 1, 5 and 7 with the exception of “wherein the adjustment plate is rotatably coupled to the housing and configured to rotate about an adjustment plate axis; wherein the valve plate is rotatably coupled to the housing; comprising one or more gear teeth in contact with one or more gear teeth of the first gear.”
the Ashton-Goldberg combination teaches the adjustment plate (Ashton 46) is rotatably coupled to the housing (Ashton 12) and configured to rotate about an adjustment plate axis (Ashton 42); wherein the valve plate (Ashton 30) is rotatably coupled to the housing (Ashton Fig. 1); comprising one or more gear teeth in contact with one or more gear teeth of the first gear (Goldberg Fig. 1).  
Regarding Claims 10 and 18, the Ashton-Goldberg combination teaches the second gear (Goldberg 23a) is located between the adjustment plate axis (Ashton 42) and the outlet (Ashton 16).  
Regarding Claim 14, the Ashton-Goldberg combination teaches the actuator is attached to a face of the adjustment plate at an edge of the adjustment plate.   See Goldberg Fig. 1, where the actuator is on the side of the plate.
Regarding Claim(s) 15, the structural limitation of the apparatus described in the claim is recited in claims 1, 8 and 13.  The only difference is claim 15 refers to the valve plate as the second plate and the adjustment plate as the first plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ball (USPN 5195719 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753